Citation Nr: 9901786	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-07 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for hallux valgus 
of the right foot, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for hallux valgus 
of the left foot, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served honorably on active duty in the U.S. Army 
from September 1987 to April 1989.  The DD Form 214 shows 
dental specialist as his military occupational title.  

This appeal arises before the Board of Veterans Appeals 
(Board) from an October 1994 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 10 
percent disabling was denied for hallux valgus of the left 
foot, and in addition, a compensable disability evaluation 
was denied for hallux valgus of the right foot.  Pursuant to 
a September 1995 rating action, an increased evaluation of 10 
percent disabling was granted for hallux valgus of the right 
foot.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1997).  The Court of Veterans Appeals (Court) 
has held that the Board does not have jurisdiction to assign 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
However, in July 1996, the Court held that § 3.321(b)(1) does 
not preclude the Board from concluding, on its own, that a 
claim does not meet the criteria for submission pursuant to 
the regulation.  Bagwell v. Brown, 9 Vet.App. 337 (1996).  
The Court has also held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of assignment of an extraschedular rating.

The Board notes that on several occasions during the course 
of his appeal, the veteran has made statements to the effect 
that he suffers from problems in his legs and knees which are 
related to his period of active service.  He has also 
indicated that he suffers from problems as a result of his 
bilateral flat foot disorder, which he contends was not 
present at the time of his entry into active service.  The 
Board has construed these statements as informal claims for 
service connection for disabilities of the legs and knees and 
for bilateral flat feet.  As these issues have not yet been 
developed for appellate review, they are referred to the RO 
for appropriate adjudicatory action.  


FINDING OF FACT

At the time of the most recent VA examination, the veteran 
could stand, do supination and pronation, and could rise on 
his toes and heels without problems, with pain in both 
forefeet upon rising on his toes.  A diagnosis of bilateral 
feet hallus valgus deformity, bigger in the left foot, was 
given.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disabling for hallux valgus of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.71(a), Diagnostic Code 5280 (1998).  

2.  The criteria for an evaluation in excess of 10 percent 
disabling for hallux valgus of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.71(a), Diagnostic Code 5280 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
increased evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The Board notes that the veterans representative has 
requested that this claim be remanded for the purpose of 
conducting a contemporaneous examination of the veterans 
feet.  On review of the record, however, the Board has 
determined that a remand for a new examination would cause 
only unnecessary delay at this time.  The veteran was 
afforded several examinations prior to the examination of 
August 1995, and the objective findings associated with his 
foot disability are well documented, as are his contentions 
regarding this appeal.  Therefore, the Board is satisfied 
that the evidence of record is sufficient to adjudicate this 
claim.  It is accordingly found that all relevant facts have 
been properly developed, and that the duty to assist the 
veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998), has been satisfied.


Medical Evidence and Background

Service medical records include the report of a June 1988 
podiatry consultation, which shows that the veteran 
complained of a painful bunion on the left side after he 
worked for 8 hours on his feet as a dental technician.  On 
objective examination, there was a mild to minimum bunion 
deformity present on the left side with a slight hallux 
abductovalgus deformity present.  There was a very minimum 
bunion deformity present on the right side.  A moderate 
pronation stance was noted in both feet, and all joints 
showed full range of motion without crepitance or pain.  The 
veteran was assessed with mildly symptomatic left bunion 
deformity and pronation syndrome with possible secondary knee 
pain.  

The report of a post-service VA general medical examination, 
which was conducted in February 1992, shows that the veteran 
complained of left foot pain upon prolonged standing and 
walking, with some associated knee discomfort.  He also 
indicated that he was unable to wear shoes, and had to wear 
sneakers instead.  It was noted that he had a history of left 
bunion deformity with pronation syndrome (as revealed on x-
rays of June 1988).  Objective examination of the feet 
revealed a left foot bunion deformity with pain on 
manipulation; more on flexion than hyperextension.  There was 
also tenderness upon palpation of the deformity.  A diagnosis 
of left foot bunion with pain upon flexion and hyperextension 
was given.  

Pursuant to a September 1992 rating action, service 
connection was granted for a left foot bunion, and a 
noncompensable evaluation was assigned.  

In December 1992, the veteran was afforded a personal hearing 
before a hearing officer at the San Juan RO.  He testified 
that his left foot disorder prevented him from doing heavy 
work and from standing for prolonged periods of time.  He 
indicated that he was not able to walk long distances, and he 
gets a lot of pain when hes standing.  He indicated that he 
used to exercise and practice martial arts and he definitely 
cannot do that anymore.  The veteran indicated that he had 
been diagnosed with flat feet, for which he was taking 
Ibuprofen, and that it was difficult to move the foot.  
According to the veteran, he had to quit his job as a 
security guard because of pain in his feet, because he was 
required to wear hard shoes.  He also stated that while 
serving on active duty, he was never told about his flat 
feet, nor was he ever given a medical profile.  

In January 1993, the veteran was afforded a VA examination of 
his feet.  The report shows that his subjective complaints 
included swelling and pain in both feet, which was 
exacerbated with standing, walking, and doing athletics.  He 
complained also of cramps in both plantar aspects with 
prolonged standing on walking.  

On objective examination, gait and stance were normal.  
Physical findings included mild flat feet bilaterally, and 
bilateral hallus valgus 10 degrees in the right and 20 
degrees in the left side, with bilateral plantar calluses 
below the metatarsal head, moderately.  There was no 
limitation of motion.  Movements were noted to be painful but 
within normal limits bilaterally.  The following diagnoses 
were given:  1.  bilateral hallus valgus; 2.  plantar 
calluses; and 3.  bilateral pes planus.  

The record includes the report of a March 1993 social and 
industrial survey, and it appears from the record that some 
portion or pages of the report may be missing. The 
interviewer noted that the veteran had a cast on his right 
leg, the result of an injury to his knee which occurred when 
he fell while riding on horseback.  As he was interviewed, 
the veteran complained of problems with both legs, and he 
indicated that when standing for a long time, he experiences 
swelling on his feet and pain in his knee.  He also indicated 
that he can only wear tennis shoes as his plantars bother him 
a lot, due to calluses.  It was also noted that he had been 
employed at the Veterans Hospital, although he confronted 
problems when he was standing for prolonged periods of time.  

Pursuant to an April 1993 rating action, service connection 
was granted for hallux valgus of the right foot, and a 
noncompensable evaluation was assigned.  In addition, and 
increased evaluation of 10 percent disabling was assigned for 
hallux valgus of the left foot (previously diagnosed as left 
foot bunion).  

An October 1992 VA medical certificate shows that the veteran 
sought treatment for discomfort in his feet.  Physical 
findings included callosities and flat feet.  A diagnostic 
impression of flat feet was given.  

VA outpatient treatment reports show MRI findings of an 
anterior cruciate ligament tear in the right knee, apparently 
as a result of a February 1993 injury.  A June 1993 VA 
outpatient medical record shows that the veteran sought 
treatment for right knee pain and left foot hallux valgus.  
No physical findings were noted with regard to the feet at 
this time.  

In July 1994, the veteran was afforded a VA feet examination.  
The report shows that his subjective complaints included 
swelling of both feet, associated with cramps in the plantar 
aspect of the feet.  He also reported callous formation on 
the heels and forefoot and pain in the plantar aspect of both 
feet with radiation to the calves and knees.  He indicated 
that he could not practice karate and could not do standing 
for a long time or run long distance.  It was also noted that 
he had been diagnosed with anterior cruciate ligament tear 
and a partial tear of the posterior horn of the lateral 
meniscus in the right knee, which was secondary to a fall at 
his house with right knee dislocation.  

With regard to specific evaluation information, the 
examination report shows that the veteran could stand, squat, 
do supination and pronation, and could rise on his toes and 
heels but with severe pain.  There was very dry skin on both 
feet with fungi on the nails and ingrown nails on both big 
toes.  The examiner indicated that the veteran had adequate 
function of both feet, and it was noted that he had a 
bilateral pes planus deformity and bilateral hallux valgus, 
left more than on right.  He walked with a limp to the side 
due to pain.  

Other findings included scaly plantar skin with induration 
and tenderness to palpation, along with callous formation on 
all the metatarsal heads of both feet.  The following 
diagnoses were given:  1.  plantar fasciitis; 2. bilateral 
feet Achilles tendinitis; 3. bilateral feet hallux valgus 
deformity; 4.  bilateral feet plantar calluses; and 5. 
bilateral pronated feet (flat feet).  

The report of a July 1994 x-ray examination of the feet shows 
no bony or joint pathology was seen on both feet AP and 
oblique; nor was any bony or joint pathology seen on both 
calcaneal views AP and lateral.  An impression of normal 
study was given. 

In his notice of disagreement, which was received in December 
1994, the veteran stated that his feet and leg conditions had 
increased in severity.  He indicated that he was suffering a 
lot of pain and discomfort, and the pain is now worse because 
he had a knee trauma in February 1993, an accident which 
aggravated his service-connected medical problems.  He also 
indicated that he was worried about being able to find and 
keep a job in the future if these problems get worse, and he 
had been told that with a rating of 10 percent he would be 
unable to apply for a VA Rehabilitation program.  He 
indicated that his service-connected  rating should be 
higher, and should include both legs and feet.  The veteran 
also asserted that he really needed help to go on studying 
and to try and be a useful citizen regardless of his 
disabilities, and at least if VA could help him with the 
Rehabilitation Program, he knew he might be able to take care 
of himself after graduation from college.  

In his substantive appeal, which was received by VA in March 
1995, the veteran reiterated his contentions that he was 
entitled to an increased evaluation for his foot disorders as 
he had an accident in February 1993 which worsened his 
condition.  The veteran stated that he had told VA many times 
that he had problems with both legs, including both knees, in 
addition to the problems with his feet.  He also indicated 
that he felt pain not only from hallux valgus but from his 
flat foot condition.  In addition, he further described his 
desire to qualify for a VA rehabilitation program.  

In August 1995, the veteran was afforded a VA examination of 
his feet.  The report shows that he complained of swelling 
and pain in both feet associated with cramps and numbness, 
and he indicated that the pain worsened upon walking a lot.  

On physical evaluation, the veteran could stand, do 
supination and pronation, and rise on his toes and heels 
without problems.  Upon rising on his toes he felt pain in 
both forefeet.  He could not squat due to that he had a right 
anterior cruciate ligament tear and the right knee was 
unstable.  

Scaly plantar skin was noted on the plantar aspect of both 
feet and forefeet, with induration, white scales, and 
hyperemia.  He also had a callus formation on both heels and 
all metatarsal heads of both feet.  He had a bilateral foot 
hallus valgus deformity which was bigger in the left foot, 
and a bilateral flat foot deformity.  Gait was described as 
adequate. 

In both ankles, there was 10 degrees of dorsiflexion and 45 
degrees of plantar flexion on range of motion.  Muscle 
strength in all muscles of both feet was 5/5, which was 
normal.  There was no muscle atrophy of all muscles of both 
feet.  He had tenderness to palpation on the plantar fascia, 
Achilles tendon, and metatarsals of both feet.  The following 
diagnoses were given:  1.  bilateral feet plantar fasciitis, 
Achilles tendinitis, and metatarsalgia; and 2.  clinical 
bilateral feet hallux valgus deformity and flat feet.  


Analysis

Disability evaluations are determined by comparing the 
veterans present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veterans entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

As noted above, separate evaluations of 10 percent disabling 
have been assigned for hallux valgus in the right foot and 
hallux valgus in the left foot.  The criteria pertaining to 
hallux valgus (unilateral) are set forth in the Schedule in 
Diagnostic Code 5280.  Diagnostic Code 5280 provides 
evaluations of 10 percent disabling based on objective 
evidence of a severe disability, if equivalent to amputation 
of the great toe; or if operated with resection of metatarsal 
head.  Diagnostic Code 5280 does not provide for evaluations 
in excess of 10 percent disabling.  

Having reviewed the record, the Board finds that there is no 
basis for assignment of an evaluation in excess of 10 percent 
disabling for hallux valgus as currently manifested in the 
right foot and in the left foot.  Specifically, evaluations 
in excess of 10 percent disabling are not contemplated for 
this disability under the appropriate diagnostic criteria 
(Diagnostic Code 5280) and therefore, the veteran is 
currently receiving the maximum evaluation allowable for his 
service-connected foot disorder.  

The most recent VA examination shows that the veteran could 
stand and could rise on his toes and heels without problems, 
with pain in both forefeet upon rising on his toes.  Muscle 
strength in both feet was normal, and there was no muscle 
atrophy of the muscles of both feet.  Other objective 
findings included metatarsalgia.  In light of these objective 
findings, the Board is of the opinion that the symptomatology 
exhibited by the veterans bilateral hallux valgus is not 
indicative of functional loss to such a degree as to warrant 
a higher evaluation.  The available evidence does not suggest 
a disability which is so severe as to be equivalent to loss 
of the great toe; nor is there evidence that the veteran has 
ever required a surgical resection for either foot.  
Therefore, the Board finds that veterans service-connected 
foot disorders and the symptomatology associated therewith 
are adequately compensated by the current 10 percent 
evaluations.  

Although the veteran has been diagnosed with various other 
foot disorders, including flat feet and plantar fasciitis, 
these are not service-connected disabilities and therefore, 
the Board has not considered application of the diagnostic 
criteria associated therewith.  Likewise, although the 
veteran has complained that a right knee injury aggravated 
the symptomatology associated with his foot disorder, service 
connection has not been established for residuals of a right 
knee injury and the pathology associated with that injury 
cannot be considered in evaluation of the veterans service-
connected foot disorder.  Furthermore, the Board finds no 
basis for assignment of an evaluation in excess of 10 percent 
disabling under Diagnostic Code 5003, as degenerative 
arthritis has not been shown by x-ray findings.  

For the reasons stated above, therefore, the Board finds that 
the schedular criteria do not support the assignment of an 
evaluation in excess of 10 percent disabling for hallux 
valgus in either the right foot or the left foot.  As the 
preponderance of the evidence is unfavorable, the veterans 
claims for increased evaluations are denied.  


ORDER

An increased evaluation is denied for right foot hallux 
valgus.  

An increased evaluation is denied for left foot hallux 
valgus.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
